Citation Nr: 0125563	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York 


THE ISSUE

Whether the veteran is competent for VA purposes.  


WITNESSES AT HEARING ON APPEAL

The veteran and R. R.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION  

The veteran had active peace-time duty from February 1963 to 
March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO, which implemented a September 1992 proposed rating 
action, as well as a January 1993 RO hearing officer's 
decision, recommending that the veteran continue to be rated 
as incompetent for VA purposes.  

In October 1996, the veteran's sworn testimony was obtained 
at a hearing before the undersigned Member of the Board in 
Washington, D.C.  

In July 1997, the Board remanded the appeal for additional 
development and for procedural due process considerations.  
The veteran was examined by a VA field examiner in March 
2001, statements were obtained from both a VA field examiner 
and the veteran's treating psychiatrist, and in July 2001 a 
supplemental statement of the case (SSOC) was issued.  
Further development is neither warranted nor appropriate.  


FINDING OF FACT  

As a result of a service-connected mental disorder, initially 
diagnosed as schizophrenia, paranoid type (presently 
diagnosed as bipolar disorder, manic type), the veteran lacks 
the mental capacity to contract or to manage his own affairs, 
including the capacity to manage disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA benefit purposes.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.353 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  VCAA, at Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  See VCAA Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  VA has issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the instant claims folders, the Board finds 
that there has been substantial compliance with both the 
notice and duty to assist provisions of the new legislation.  
The record includes a current VA Field Examination report of 
March 2001, which the Board finds to be adequate for the 
purposes of this appeal.  Most significantly, the VA has 
obtained a complete and thorough March 2001 private opinion 
statement of the veteran's treating psychiatrist which bears 
directly on the issue immediately on appeal.  Numerous VA and 
private outpatient treatment and hospital records are on file 
as well.  The Board, therefore, finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran has been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for a determination of whether the veteran is competent for 
VA purposes.  See 38 C.F.R. § 3.353 (2000).  The Board 
concludes that the discussions in the rating action, 
statement of the case, and supplemental statements of the 
case and letters have informed the veteran, care of Creedmoor 
Psychiatric Center, of the information and evidence necessary 
to warrant entitlement to the benefit he seeks.  Thus, there 
has been compliance with VA's notification requirement.  
While additional records could be obtained, these appear to 
regard remote dates not directly pertinent to the issue 
immediately at hand-the veteran's current mental capacity.  
The Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the veteran's 
claim and that no further action is necessary to meet the 
requirements of VCAA.  

In so finding, it is observed that while the RO's compliance 
with the Board's July 1997 developmental requests has been 
minimal, the March 2001 VA Field examination report and 
private psychiatric statement provide, in essence, the 
necessary pertinent information.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran asserts in statements and sworn testimony dated 
or obtained no later than October 1996, that he is 
rehabilitated, so as to warrant a finding of competency for 
VA purposes, having concluded his psychiatric care at Harbor 
House in 1996.  Subsequent statements from the veteran have 
not been received, despite his being given adequate 
opportunity to do so.  See VA RO August 1997 development 
letter.  

Service connection for a mental condition diagnosed as 
schizophrenia, paranoid type, was established by RO rating 
decision dated in November 1972, and a 50 percent evaluation 
was assigned following a temporary total rating.  A 
70 percent evaluation was established by RO rating decision 
dated in August 1979.  An October 1979 RO rating decision 
found the veteran to be individually unemployable.  In 
November 1980, a schedular 100 percent evaluation was 
assigned to the veteran's sole service-connected disability.  
In September 1992, evidence was presented by the New York 
County District Attorneys Office that the veteran was known 
to have a history of violence toward others and property in 
the West 96th Street Area of New York City when under the 
influence of cocaine and alcohol and other street drugs.  He 
had been arrested eight times in eight years for his violent 
behavior, at which times he was found to express paranoid 
delusional thinking, reportedly using his VA benefits money 
to purchase the street drugs.  The RO proposed that the 
veteran be rated as incompetent subject to due process of 
law.  He was privately represented by an attorney.  
Presently, the veteran is unrepresented, and he appeals the 
January 1993 RO decision which rated him as incompetent for 
VA purposes.  

The voluminous documented clinical history shows, in 
pertinent part, almost continuous psychiatric 
hospitalization, with subsequent relapse and re-arrest for 
violent behavior and continued drug abuse soon after hospital 
discharge.  In 1995 and 1996, the veteran participated in a 
structured and supervised residential living program for 
better management of symptoms of manic bipolar affective 
disorder, with poly-substance abuse, organic affective 
syndrome, and antisocial personality disorder.  

The veteran's testimony was obtained in January 1993 in 
accord with his due process rights, where he was represented 
by a private attorney.  The veteran denied being arrested for 
drug use, he admitted to some excessive drinking, and he 
expressed his belief that he was being unfairly harassed 
mainly by the New York County District Attorneys Office for 
the benefit of the constituents of the 96th Street area of 
Manhattan.  He asserted that he tries to support his son and 
grandchildren.  His attorney claimed that the veteran had 
been considered competent by two private psychiatrists, whose 
opinions were obtained in conjunction with an unspecified 
trial.  

From October 1993 to April 1997 the veteran was retained at 
Creedmoor Psychiatric Hospital under state court order of 
retention.  After a long and slow course of individual and 
group therapy, the veteran gradually showed some small degree 
of increased insight into his denial and adaptive behavior.  
In October 1995, while remaining technically an inpatient at 
Creedmoor, the veteran was conditionally released to Harbor 
House, a highly structured and supervised residential 
treatment program, where he stayed for 18 months.  An April 
1997 treatment and release summary indicates that the veteran 
was a model client there, having graduated in April 1997 from 
the program without incident.  In April 1997, the veteran was 
released, at which time note was made of his score of 65 on 
the Global Assessment of Functioning (GAF) scale.  

In December 1997, the veteran stopped contacting his 
intensive case management worker and he failed to follow-up 
in outpatient treatment programs with VA.  The veteran was 
presented to Creedmoor Psychiatric Center in February 1998, 
stating that he had not felt the need to continue his 
medications or treatment, and that he had gone to Connecticut 
to live with his son.  The veteran also is reported to have 
denied any use of drugs or alcohol, but he was found to have 
a positive urine drug screen for cocaine upon admission.  
While the veteran made some progress in treatment and he 
remained free of any illegal substances during his stay, his 
treating physician considered his progress as "superficial 
and minimal" given the highly structured and supervised 
setting.  See March 2001 treating psychiatrist's statement.  
His treating psychiatrist also considered the veteran to 
remain grossly lacking in meaningful comprehension and 
insight into the relationship between his substance abuse, 
mental illness, noncompliance and subsequent dangerous 
behaviors.  

In a March 2001 statement, the veteran's treating 
psychiatrist opined that the veteran presently shows "marked 
impairment in judgment, and lacks the capacity to make 
decision that would service his needs best[,] including 
handling his [own] finances."  

A March 2001 VA Field Examination report indicates that the 
above private treating psychiatric statement was reviewed, 
and its author interviewed, along with the director and 
associate director for clinical services at Creedmoor 
Psychiatric Center, the veteran's primary care-giver for the 
past eight years.  The VA field examiner was informed that 
the veteran remains delusional, shows a marked impairment in 
judgment, and lacks the capacity to make decisions that would 
serve his needs best, including the handling of his personal 
finances.  

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353 (2000). This regulation 
provides that "[a] mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation."  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency: 
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d).  

Medical opinion is required for the rating agency to make a 
determination of incompetency. Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency. 38 C.F.R. § 3.353(c).

Upon careful review of all the evidence of record, the facts 
and circumstances of the veteran's particular case history, 
and the current psychiatric opinion evidence on file, the 
Board finds that there is no doubt that the veteran is not 
capable of administering his funds without limitation.  The 
overwhelming medical evidence of record-including from his 
treating psychiatrist and the associate director of Creedmoor 
Psychiatric Center, shows that the veteran continues to show 
a "marked impairment" in judgment, and that he lacks the 
mental capacity to make decisions which would best serve his 
needs, to manage his own affairs, including the disbursement 
of funds without limitation: Thus, it is found that he is not 
competent for VA purposes.  This finding and conclusion is 
compelled by the March 2001 statement of the veteran's 
treating psychiatrist-an assessment which is joined by the 
associate director of Creedmoor Psychiatric Center, as well 
as a VA Field Examiner.  

The only evidence of record which argues for competency are 
the veteran's own statements which are rather outdated-dated 
prior to October 1996, his last communication with VA, and 
these statement, as with many earlier statements of record, 
tend not to be persuasive.  For example, in October 1996, the 
veteran testified before the undersigned Member of the Board 
that he had abstained from the use of street drugs for the 
past two years-since 1994.  His statements are superficially 
accurate at best: The record shows that the veteran was 
hospitalized in a highly controlled psychiatric setting from 
October 1993 to October 1995, when he was discharged for a 
less structured residential treatment program through Harbor 
House, where he completed 18 months with some limited 
improvement.  However, upon release from Harbor House in 
April 1997, he continued to show some residual minimization 
of the risk of relapse, and his prognosis remained 
"guarded" due to his long history of multiple relapses.  
More to the point, and highly significant in the instant 
case, the veteran has since been hospitalized at Creedmoor 
Psychiatric Center in February 1998 for drug abuse.  Upon 
admission, while he denied any use of drugs or alcohol, he 
was found to have a positive urine drug screen for cocaine.  
This unfortunate fact, particularly when viewed in the light 
of his many past relapses, weighs heavily against a finding 
of competency in this case.  

The objective medical evidence clearly shows a documented 
history of improvement in a structured environment, but his 
relapses upon its discontinuation, and his return to cocaine 
abuse, with its potential for a possible return of his past 
violent behavior, counsels heavily again his claim.  The 
Board cannot emphasize enough that it is the clinical opinion 
of his treating psychiatrist that the veteran's progress has 
been "superficial and minimal," given the highly structured 
and supervised setting, and that he remains not able to best 
manage his own funds.  It is also observed that the opinions 
concerning his incompetency are consistent with the veteran's 
100 percent evaluation for his service-connected mental 
disorder.  

The statements and sworn testimony of the veteran that he is 
capable of managing his financial affairs have been given 
consideration.  However, lay statements do not constitute 
competent medical evidence, which is required in this 
instance where the issue involves medical knowledge.  Sanders 
v. Brown, 9 Vet. App. 525, 529 (1996) (stating that a VA 
determination of incompetence must stand when only rebutted 
by lay evidence).  

In conclusion, it is found that the record, especially the 
uncontradicted medical evidence of March 2001, leads to the 
finding and conclusion that the veteran lacks the mental 
capacity to manage his own affairs in a responsible manner, 
without limitation.  The preponderance of the evidence 
supports a finding in favor of incompetency.  Accordingly, 
the appeal is denied.  


ORDER

The veteran is incompetent for VA benefit purposes.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

